COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                       NO.  2-08-268-CR
 
 
DAVID WAYNE NEWSOM                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




David
Wayne Newsom appeals his conviction on two counts of aggravated sexual assault
of a child under fourteen years of age. 
Newsom entered an open plea of guilty to both counts.  A jury assessed Appellant=s
punishment at eleven years=
confinement in the Correctional Institutions Division of the Texas Department
of Criminal Justice for each of the two counts. 
The trial court sentenced him accordingly, and ordered the two
eleven-year terms to run consecutively.
Newsom=s
court-appointed appellate counsel filed a motion to withdraw as counsel and a
brief in support of that motion.  In his
motion, counsel avers that after conducting a professional evaluation of the
record, he reached the conclusion that there are no arguable grounds to advance
Appellant=s appeal and that the appeal is
frivolous.  Counsel=s brief
and motion meet the requirements of Anders by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds
for appeal.  See Anders v. California,
386 U.S. 738, 741, 87 S. Ct. 1396, 1400 (1967); In re Schulman, 252
S.W.3d 403, 406B12 (Tex. Crim. App. 2008).  Thereafter, we gave Appellant an opportunity
to file a pro se brief, and Appellant filed a pro se brief which raises four
points.[2]  The State did not file a reply brief.




As the
reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in concluding that the appeal is
frivolous.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922B23 (Tex.
App.BFort
Worth 1995, no pet.).  Only then may we
grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83, 109
S. Ct. 346, 351 (1988).
We have
carefully reviewed counsel=s brief,
Appellant=s pro se brief, and the
appellate record.  We agree with counsel
that this appeal is wholly frivolous and without merit.  We find nothing in the record that might
arguably support any appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex.
Crim. App. 2005).  Accordingly, we grant
counsel=s motion
to withdraw and affirm the trial court=s
judgment.
PER CURIAM
 
PANEL: GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 25, 2009




[1]See Tex. R. App. P. 47.4.


[2]Appellant=s pro se brief raises the
following four points of error: 
ineffective assistance of counsel, use of testimony by an improper
outcry witness, lack of a pre-sentence investigation report, and cruel and
unusual punishment.